Citation Nr: 0918230	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an increased initial evaluation for left 
knee patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased initial evaluation for lumbar 
strain, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1990 through 
June 1990, July 1996 through March 1997, and September 2002 
through December 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish a higher initial rating 
for her service connected left knee and lumbar spine 
disabilities. She is currently evaluated as 10 percent 
disabled for both her left knee patellofemoral pain syndrome 
and for her lumbar strain. She contends that higher ratings 
are warranted.

As was discussed in the October 2008 Board remand, it has 
been established that the bulk of the Veteran's current 
treatment is with private physicians and that the records are 
not associated with the claims folder. In particular, the 
Veteran noted treatment with a private orthopedic doctor whom 
she saw for both her back and knee disabilities. See May 2008 
hearing transcript at pages 5-7. She also noted that her 
primary care physician, Dr. Reddy, has treated her for her 
service-connected disabilities. Id. The most recent private 
records found in the claims folder are dated in 2005. The 
Veteran clarified that she has been treated since 2005. Id. 
Thus, there are private treatment records clearly missing 
from the claims folder. Under 38 C.F.R. § 3.159(c)(1), VA has 
a duty to assist the Veteran in obtaining these records.  
Following the Board's remand, the Veteran was provided with 
an opportunity to submit authorizations to obtain records 
from her private physicians.  See November 2008 letter to the 
Veteran.  She failed to respond.  More recent VA records 
added to the file since the remand again reference private 
treatment.  See January 2009 VA clinical note.  Because this 
matter is being remanded again for the reasons discussed 
below, VA shall afford the Veteran a second opportunity to 
provide written authorization to obtain private medical 
records.  The Veteran is on notice that VA's duty to assist 
is not a one-way street. A Veteran seeking help cannot 
passively wait for it in circumstances where she has 
information that is essential in obtaining relevant and 
necessary evidence. See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991). In other words, the Veteran must cooperate and 
provide necessary authorizations for all private treatment 
for her claimed disabilities, including addresses and dates 
of service.

The Veteran also reported recent treatment at the VA Medical 
Center in Washington DC. In particular, she stated that in 
May 2008 she was prescribed bed rest by a VA physician due to 
her back pain.  See Board hearing transcript at page 14. The 
most recent VA treatment records in the claims folder are 
dated in December 2005. The October 2008 Board remand noted 
that there are nearly three years of VA medical records 
missing from the claims folder. Under 38 C.F.R. § 
3.159(c)(2), VA has a duty to obtain those records.  A review 
of the claims folder since the remand shows that the VA 
records added to the file since the remand include records 
dating between 2003 and 2005, plus isolated January 2009 
outpatitient notes.  It is entirely unclear to the Board why 
records between 2005 and the present remain missing from the 
file.  There is a November 2008 request for records dating 
between December 1, 2005, and May 31, 2008, in the claims 
folder, but no explanation as to why those records were not 
obtained.  If such records do not exist, that fact must be 
apparent to the Board.  In other words, if the records 
requested cannot be obtained, an explanation should be 
contained within the claims folder for the Board's post-
remand review.  Without such a notation, it simply appears 
that the Board's remand order was not complied with.  If any 
action required by a remand is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken. While the Board regrets the delay, another remand 
is required. See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, a review of the January 2008 VA clinical notes 
suggests that the Veteran's back and knee disabilities may 
have worsened since the last VA examination in May 2007.  In 
particular, the clinical notes suggest several times that the 
Veteran is experiencing some sort of neuropathy that is 
possibly related to either her lumbar spine or knee 
disability.  She reported numbness and tingling in her toes 
and the physician rendered the following assessment: 
"neuropathy - left foot, history of lumbar pain, will get a 
lumbar mri and emg."  The MRI and EMG reports are not of 
record.  Also, the Board finds that an updated VA examination 
is warranted to assess any neurological manifestations of her 
lumbar spine and knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. § 
3.159(c)(1). In particular, VA must obtain 
fully executed authorizations to obtain 
records from the Veteran's private 
physicians, including but not limited to 
her primary care doctor and her orthopedic 
specialist. Once the authorizations are 
received, VA must obtain all relevant, 
non-duplicative treatment records from 
these physicians and associate all records 
obtained with the claims folder.  

The Veteran is on notice that VA's duty to 
assist is not a one-way street. A Veteran 
seeking help cannot passively wait for it 
in circumstances where she has information 
that is essential in obtaining relevant 
and necessary evidence. See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991). The 
Veteran must cooperate and provide the 
necessary and fully filled out 
authorizations for all private treatment 
for her claimed disabilities, including 
addresses and dates of service.

2. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. § 
3.159(c)(2). In particular, VA must obtain 
all relevant non-duplicative VA treatment 
records, including those from the DC VAMC 
dating from December 2005 to the present.  
If no such records exist, make note of 
that fact in the claims folder.

3.  Once the above development has 
occurred, afford the Veteran an updated VA 
examination to assess the current severity 
of both her service connected lumbar spine 
and left knee.  All necessary testing and 
physical examination should be conducted 
and a report issued to describe the 
current severity of her service connected 
disabilities, including but not limited to 
both orthopedic and neurological symptoms.  
The claims folder should be provided to 
the examiner.

4. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




